Citation Nr: 1707280	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder (other than tooth number 9) for compensation purposes, specifically claimed as the residuals of bonded upper/lower front teeth.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1982 to January 1986 and from June 1987 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in March 2014 and March 2016, when it was remanded for additional development.  There has been substantial compliance with the remand directives. 


FINDING OF FACT

The Veteran's residuals of bonded upper/lower front teeth are not a current dental disability for which service connection may be established for compensation purposes, nor does the record otherwise demonstrate any dental disabilities that are compensable for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder (other than tooth number 9) for compensation purposes are not met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016); VAOGCPREC 5-97.



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Here, however, the record indicates the Veteran is already receiving VA outpatient dental treatment.  See, e.g., July 2006 VA Dentistry Note.  Accordingly, that aspect of a dental claim will not be discussed any further.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  
The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

Facts and Discussion

In this case, a thorough review of the Veteran's service treatment records shows that he sustained a tooth fracture during service in July 1984.  The Veteran's claim for service connection for this dental trauma to tooth number nine was previously granted; accordingly, this aspect of his claim will not be addressed.  His remaining dental claim is for cosmetic repair of the upper and lower teeth, which were treated with restorative bonding during service.  

A service dental treatment record from November 1991 reflects the Veteran had class III malocclusion and he was advised to seek maxillofacial surgery consult for surgical, orthodontic, or combination treatment.  An April 1992 service dental record reflects that several of the Veteran's teeth were bonded.  As noted above, restorative treatment does not qualify as dental trauma under VA regulations.

No dental impairment is noted on his December 1985 separation examination, his April 1986 affiliation examination, his March 1987 enlistment examination, his September 1992 separation examination, or his October 1994 examination at entry into the Reserves.  Moreover, the Veteran indicated on the pertinent concurrent Reports of Medical History that he had not had severe tooth or gum trouble. 

There are no further records of any complaints regarding the bonded teeth until the Veteran's initial November 2002 claim.  However, private treatment records from South Georgia Medical Center Dated May 1997 reflect that the Veteran was run over by a tractor in a work-related incident, which resulted in significant injuries.  The injuries included intimal loosening of some of the Veteran's front teeth, although specific teeth were not specified.

The Board also notes the Veteran does not assert his current dental disorder is due to in-service dental trauma.  Rather, he states that the in-service restorative bonding treatment "failed" after the passage of time.  See December 2004 and July 2007 Statements in Support of Claim. 

Service connection for compensation purposes is available for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Here, the Veteran's bonded upper and lower front teeth, for which he has requested cosmetic repair, does not constitute a compensable disability.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  Nor does the record otherwise demonstrate any dental disabilities that are compensable for VA purposes.  See January 2015 VA dental clinic note.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In view of the foregoing, the Board finds that the claim of service connection for a dental disorder for compensation purposes must be denied.


ORDER

Service connection for a dental disorder (other than tooth number 9) for compensation purposes is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


